                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE LUIS GARCIA,                                   Case No. 21-cv-01034-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     GAVIN NEWSOM, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action. Court mail that the

                                  14   clerk sent to plaintiff at his last known address has been returned as undeliverable. Plaintiff has

                                  15   not provided a current mailing address.

                                  16          More than sixty days have passed since the mail was returned. This case is DISMISSED

                                  17   without prejudice. See Local R. 3-11(b).

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 10, 2021

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
